DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 04, 2021.  Claims 1 – 29 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 05, 2022 has been considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The Applicant is reminded that the abstract should be a statement that meets the range of 50 to 150 words.  The current abstract is 273 words.  37 CFR 1.72 requires that the abstract may not exceed 150 words.

Appropriate correction is required.

Claim Objections
Claims 1 – 2, 5 – 7, 9, and 11 are objected to because of the following informalities: 

Claim 1, Line 16 recites "wherein the at least one AP comprising k”.  Claim should recite " wherein each of the at least one AP comprises k ".
Claim 2, Line 1 recites "also to select”.  Emphasis added.  Claim should recite "also selects". 
Claim 5, Line 3 recites "also to determine”.  Emphasis added.  Claim should recite "also determines". 
Claim 6, Line 1 recites "also to receive”.  Emphasis added.  Claim should recite "also receives".
Claim 6, Line 4 recites "also to cause”.  Emphasis added.  Claim should recite "also causes".
Claim 7, Line 2 recites "also to receive”.  Emphasis added.  Claim should recite "also receives".
Claim 9, Line 2 recites "also to receive”.  Emphasis added.  Claim should recite "also receives". 
Claim 11, Line 2 recites "also to determine”.  Emphasis added.  Claim should recite "also determines". 
Claim 11, Line 4 recites "also to determine”.  Emphasis added.  Claim should recite "also determines".

Appropriate correction is required.  (See 37 CFR 1.71(a))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7 - 10, 12, 15, 18 - 21,  23, and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0229409 A1 to PASCHEKA et al. (herein after "Pascheka") in view of U.S. Patent Application Publication No. US 2018/0319400 A1 to KLEINAU et al. (herein after "Kleinau").
As to Claim 1,
Pascheka discloses a vehicle controller circuitry for a subject vehicle (see Figs. 1 – 2. 

    PNG
    media_image1.png
    410
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    262
    568
    media_image2.png
    Greyscale

See ¶0014, and ¶0018 - ¶0019, Pascheka discloses a vehicle controller (electronic control device) of a subject vehicle (ego vehicle) where the vehicle controller (electronic control device) comprises an evaluation unit to determine and subsequently control accelerating the ego vehicle and the vehicles electronically coupled to the ego vehicle so that they start and maintain acceleration from a traffic light line based on the duration of the traffic light status), comprising: 
vehicle constraint determination circuitry to determine vehicle constraints including predicted values for vehicle speed of at least one other vehicle and predicted values of for vehicle position of the at least one other vehicle relative to the subject vehicle, wherein the vehicle constraints are determined at predetermined time steps (k) over a time horizon (Th) (see Fig. 1, and ¶0018, Pascheka discloses wherein vehicle 22 constrains the speed (acceleration) of vehicles 21 and 20 respectively, and likewise constrains their relative positions to the subject vehicle over a time horizon (time interval for which the vehicle controller circuitry determines acceleration/deceleration values in an acceleration/deceleration profile)); 
traffic signal constraint determination circuitry to determine, within a distance horizon (Dh) from the subject vehicle, traffic signal constraints including a green signal state of at least one traffic signal, a distance to the at least one traffic signal relative to the subject vehicle, and a time remaining in the green signal state of the at least one traffic signal (see Figs. 1 – 2, ¶0010, and ¶0021, discloses a vehicle acceleration at traffic light line start system wherein an electronic virtual towbar (vehicle-to-vehicle coupling) system, calculates (determines) distance of subject vehicle (predefined vehicle) to a traffic signal (traffic light) and further establishes utilizing V2X communication over a distance horizon (range of communication) for example 6m, whether subject vehicle (predefined vehicle) can safely reach and pass the traffic signal (traffic light) before the imminent end of the current green phase); 
However, Pascheka does not explicitly disclose wherein the traffic signal constraints are determined at the predetermined time steps (k) over the time horizon (Th); and 
acceleration profile (AP) determination circuitry to determine at least one AP for the subject vehicle based on the vehicle constraints, the traffic signal constraints and a minimum safe distance from the at least one other vehicle; 
wherein the at least one AP comprising k number of acceleration values, which when applied to the subject vehicle at each time step k will cause the subject vehicle to travel at a target velocity that is sufficient to pass through the at least one traffic signal while in the green signal state and while maintaining at least the minimum safe distance to the at least one other vehicle; and
wherein the at least one AP comprising k number of acceleration values, which when applied to the subject vehicle at each time step k will cause the subject vehicle to travel at a target velocity that is sufficient to pass through the at least one traffic signal while in the green signal state and while maintaining at least the minimum safe distance to the at least one other vehicle.
At a high level, Kleinau’s work presents a method for a semi-automatic or automatic controller of a transportation vehicle communicatively coupled to other vehicles via V2V or and / or V2X (vehicle-to-infrastructure) to perform a controlled a planned starting process of the further transportation vehicle.
Kleinau further discloses wherein the traffic signal constraints are determined at the predetermined time steps (k) over the time horizon (Th) (see Fig. 5 ~ process method steps 53 - 57, ¶0026, ¶0029 and ¶0053, Kleinau discloses autonomous control of a vehicle wherein the vehicle starts at a traffic signal light start line according to predetermined time steps (a parameter comprising: an acceleration, a distance to be maintained from the transportation vehicle traveling ahead, displacement-time-points, and/or a trajectory) over remaining distance to traffic signal.  Emphasis added); and acceleration profile (AP) determination circuitry to determine at least one AP for the subject vehicle based on the vehicle constraints, the traffic signal constraints (see Fig. 5 ~ process method steps 53 - 57, ¶0017, ¶0026, ¶0029 and ¶0053, Kleinau discloses autonomous control of a vehicle comprising a planned acceleration profile, a speed profile, and / or a relative position profile, and a minimum safe distance (distance to be maintained from the transportation vehicle traveling ahead)); and a minimum safe distance from the at least one other vehicle (see Figs. 1, 3 - 4, ¶0038, ¶0041, and ¶0061); wherein the at least one AP comprising k number of acceleration values, which when applied to the subject vehicle at each time step k will cause the subject vehicle to travel at a target velocity that is sufficient to pass through the at least one traffic signal while in the green signal state and while maintaining at least the minimum safe distance to the at least one other vehicle.  (See Figs. 3 - 5, ¶0061, and ¶0064, control device 11 applies an acceleration profile to the subject vehicle (ego vehicle) where the acceleration profile controls the adjustment of an accelerator pedal position (acceleration values), so that an expected trajectory of the transportation vehicle may be determined as displacement-time points, to pass through the stop line during the green phase of the traffic signal).
While Pascheka teaches inter-vehicle distance between the ego vehicle and vehicles electrically coupled to it (see ¶0022 of Pascheka), Kleinau provides more clarification.  Kleinau discloses passing through the at least one traffic signal while in the green signal state and while maintaining at least the minimum safe distance to the at least one other vehicle. (See Figs. 1, 3 - 4, ¶0038, ¶0041, and ¶0060, Kleinau discloses wherein transportation vehicle 10 having automatic control device 11 comprising V2V (car-to-car) and V2I (car-to-infrastructure) communication coordinating vehicle platoons to maintain minimum safe distance while vehicle platoon passes completely through green phase / state of traffic signal).
Pascheka is analogous art to the claimed invention as it relates to a vehicle motion plan through traffic light green signal phase in that it provides traffic signal constraints, including a distance to the at least one traffic signal relative to the subject vehicle, and a time remaining in the green signal state of the at least one traffic signal. Kleinau is analogous art to the claimed invention as it relates to a vehicle motion plan through traffic light green signal phase in that it provides performing acceleration profiles at displacement-time-points of vehicles communicatively coupled in convoy together and communicating with the traffic light, while maintaining a minimum safe distance.  (See Fig. 5 ~ process method steps 53 - 57, ¶0026, ¶0029 and ¶0053 of Kleinau)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pascheka wherein the at least one AP comprising k number of acceleration values, which when applied to the subject vehicle at each time step k will cause the subject vehicle to travel at a target velocity that is sufficient to pass through the at least one traffic signal while in the green signal state while maintaining at least the minimum safe distance to the at least one other vehicle, as taught by Kleinau, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.
As to Claim 4,
Modified Pascheka substantially discloses the vehicle controller circuitry of claim 1.
However, Pascheka does not explicitly disclose wherein the target velocity is based on a desired velocity and/or the speed of the at least one other vehicle.  
On the contrary, Kleinau discloses wherein the target velocity is based on a desired velocity and/or the speed of the at least one other vehicle.  (See Fig. 5 ~ process method steps 53 - 57, ¶0017, ¶0026, ¶0029 and ¶0053, Pascheka discloses autonomous control of a vehicle comprising a planned acceleration profile, a speed profile of the other vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Pascheka wherein the target velocity is based on a desired velocity and/or the speed of the at least one other vehicle, as taught by Kleinau, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles waiting at a stop line of a traffic light, and / or where the line of automotive vehicles are travelling through the traffic light intersection, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.
As to Claim 7,
Modified Pascheka substantially discloses the vehicle controller circuitry of claim 1, wherein the vehicle constraint determination circuitry also to receive a signal broadcast from the at least one other vehicle and 
wherein the vehicle constraints are determined, at least in part, based on the signal broadcast from the at least one other vehicle.  (See ¶0021, Pascheka discloses wherein pursuit of ensuring that all vehicles electronically coupled together (i.e. perhaps vehicles of a vehicle platoon or vehicle convoy), wherein the vehicle constraints received as a broadcasted signal from the at least one other vehicle -- based upon V2V communications -- increases a proportionality of the acceleration of the ego vehicle to a speed difference from the other vehicle (the vehicle traveling in front) in comparison with the normal  acceleration value and/or by increasing a proportionality of the acceleration of the ego vehicle to a deviation of the distance to the other vehicle (the vehicle traveling in front) from a desired distance to the other vehicle (the vehicle traveling in front) in comparison with the normal acceleration value and/or by using an acceleration of a vehicle which is immediately traveling in front).
As to Claim 8,
Modified Pascheka substantially discloses the vehicle controller circuitry of claim 7, wherein the signal broadcast from the at least one other vehicle complies with, or is compatible with, a vehicle-to-vehicle (V2V) communications protocol.  (See Fig. 1 and ¶0021 -  ¶0022, Pascheka discloses V2V communication, in the form of wireless communication).
As to Claim 9,
Modified Pascheka substantially discloses the vehicle controller circuitry of claim 1.
However, Pascheka does not explicitly disclose, wherein the traffic signal constraint determination circuitry also to receive a signal broadcast from the at least one traffic signal and 
wherein the traffic signal constraints are determined, at least in part, based on the signal broadcast from the at least one traffic.
Conversely, Kleinau discloses wherein the traffic signal constraint determination circuitry also to receive a signal broadcast from the at least one traffic signal (see ¶0068 - ¶0069, Kleinau discloses wherein traffic light system 20 traffic transmits light signal phase data to vehicles including a subject vehicle).  Then Kleinau further teaches wherein the traffic signal constraints are determined, at least in part, based on the signal broadcast from the at least one traffic.  (See ¶0068 - ¶0069, Kleinau teaches herein meaning instructing by precept, example, or experience, wherein traffic light system 20 is communicatively coupled via V2X where there is an exchange of acquired sensory data consistent with a congestion of a plurality of vehicles characteristic to a traffic jam).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pascheka wherein the traffic signal constraints are determined, at least in part, based on the signal broadcast from the at least one traffic, as taught by Kleinau, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.
As to Claim 10,
Modified Pascheka substantially discloses the vehicle controller circuitry of claim 9, wherein the signal broadcast from the at least one traffic signal complies with, or is compatible with, a vehicle-to-infrastructure (V2I) communications protocol.  (See ¶0009 and ¶0021, Pascheka discloses vehicle-to-infrastructure communications protocol, in the form of wireless communication, wherein an ego vehicle passes through a traffic signal (traffic light) receiving wireless transmission of data from the traffic signal corresponding to a duration of the green phase of the traffic signal).
As to Claim 12,
Pascheka discloses a non-transitory storage device that includes machine-readable instructions that, when executed by one or more processors of a subject vehicle, cause the one or more processors to perform operations (See Figs. 1 - 2, ¶0014, and ¶0018 - ¶0019 Pascheka discloses a vehicle controller comprising a microprocessor, where it is well known and understood by the skilled artisan that both random access memory and read-only memory is what a microprocessor needs to operate, and that both of these memory types constitute non-transitory computer readable storage medium containing instructions to perform operations), comprising:
determine vehicle constraints including predicted values for vehicle speed of at least one other vehicle and predicted values of for vehicle position of the at least one other vehicle relative to the subject vehicle, wherein the vehicle constraints are determined at predetermined time steps (k) over a time horizon (Th) (see Fig. 1, and ¶0018, Pascheka discloses wherein vehicle 22 constrains the speed (acceleration) of vehicles 21 and 20 respectively, and likewise constrains their relative positions to the subject vehicle over a time horizon (time interval for which the vehicle controller circuitry determines acceleration/deceleration values in an acceleration/deceleration profile)); 
determine, within a distance horizon (Dh) from the subject vehicle, traffic signal constraints including a green signal state of at least one traffic signal, a distance to the at least one traffic signal relative to the subject vehicle, and a time remaining in the green signal state of the at least one traffic signal.  (See ¶0010 and ¶0021, discloses a vehicle acceleration at traffic light line start system wherein an electronic virtual towbar (vehicle-to-vehicle coupling) system, calculates (determines) distance of subject vehicle (predefined vehicle) to a traffic signal (traffic light) and further establishes utilizing V2X communication over a distance horizon (range of communication) for example 6m, whether subject vehicle (predefined vehicle) can safely reach and pass the traffic signal (traffic light) before the imminent end of the current green phase). 
However, Pascheka does not explicitly disclose wherein the traffic signal constraints are determined at the predetermined time steps (k) over the time horizon (Th); and 
determining at least one AP for the subject vehicle based on the vehicle constraints, the traffic signal constraints and a minimum safe distance from the at least one other vehicle; 
wherein the at least one AP comprising k number of acceleration values, which when applied to the subject vehicle will cause the subject vehicle to travel at a target velocity that is sufficient to pass through the at least one traffic signal while in the green signal state and while maintaining at least the minimum safe distance to the at least one other vehicle.
On the other hand, Kleinau discloses wherein the traffic signal constraints are determined at the predetermined time steps (k) over the time horizon (Th) (see Fig. 5 ~ process method steps 53 - 57, ¶0026, ¶0029 and ¶0053, Kleinau discloses autonomous control of a vehicle wherein the vehicle starts at a traffic signal light start line according to predetermined time steps (a parameter comprising: an acceleration, a distance to be maintained from the transportation vehicle traveling ahead, displacement-time-points, and/or a trajectory) over remaining distance to traffic signal.  Emphasis added); and determining at least one AP for the subject vehicle based on the vehicle constraints, the traffic signal constraints (see Fig. 5 ~ process method steps 53 - 57, ¶0017, ¶0026, ¶0029 and ¶0053, Kleinau discloses autonomous control of a vehicle comprising a planned acceleration profile, a speed profile, and / or a relative position profile, and a minimum safe distance (distance to be maintained from the transportation vehicle traveling ahead)); and a minimum safe distance from the at least one other vehicle (see Figs. 1, 3 - 4, ¶0038, ¶0041, and ¶0061); wherein the at least one AP comprising k number of acceleration values, which when applied to the subject vehicle at each time step k will cause the subject vehicle to travel at a target velocity that is sufficient (see Figs. 3 - 5, ¶0061, and ¶0064, control device 11 applies an acceleration profile to the subject vehicle (ego vehicle) where the acceleration profile controls the adjustment of an accelerator pedal position (acceleration values), so that an expected trajectory of the transportation vehicle may be determined as displacement-time points, to pass through the stop line during the green phase of the traffic signal).
While Pascheka teaches inter-vehicle distance between the ego vehicle and vehicles electrically coupled to it (see ¶0022 of Pascheka), Kleinau provides more clarification.  Kleinau discloses passing through the at least one traffic signal while in the green signal state and while maintaining at least the minimum safe distance to the at least one other vehicle. (See Figs. 1, 3 - 4, ¶0038, ¶0041, and ¶0060, Kleinau discloses wherein transportation vehicle 10 having automatic control device 11 comprising V2V (car-to-car) and V2I (car-to-infrastructure) communication coordinating vehicle platoons to maintain minimum safe distance while vehicle platoon passes completely through green phase / state of traffic signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pascheka wherein the at least one AP comprising k number of acceleration values, which when applied to the subject vehicle at each time step k will cause the subject vehicle to travel at a target velocity that is sufficient to pass through the at least one traffic signal while in the green signal state while maintaining at least the minimum safe distance to the at least one other vehicle, as taught by Kleinau, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.
Again, while Pascheka discloses a control device comprising a microprocessor having a memory to perform operations (see Figs. 1 - 2, ¶0014, and ¶0018 - ¶0019 of Pascheka), Kleinau provides more clarification regarding a device that comprises a non-transitory storage device that includes machine-readable instructions that, when executed by one or more processors of a subject vehicle, cause the one or more processors to perform operations.  (See Fig. 3 and ¶0027 of Muldoon, disclosing a controller module comprising a microprocessor(s) having a non-transitory memory storing readable instructions to perform operations).
Muldoon is analogous art to the claimed invention as it relates to a vehicle motion plan respective to traffic signal constraints (parameters) in that it provides determination of time horizons of trajectories of a plurality of vehicles relative to upcoming traffic signals.  (See ¶0035 - ¶0040 of Muldoon).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pascheka with non-transitory computer readable medium, as taught by Muldoon, to provide facility wherein embedded code exists excluding wired, wireless, or other communication links that transport transitory electrical or other signals, thereby enabling benefits, including but not limited to: distinguishing the system such that program code may be executed apart from a transitory, propagating signal, and performed from a permanently stored medium / media and media where data can be stored and later overwritten.
As to Claim 15,
Modified Pascheka substantially discloses the non-transitory storage device of claim 12.
However, Pascheka does not explicitly disclose wherein the target velocity is based on a desired velocity and/or the speed of the at least one other vehicle.
Conversely, Kleinau discloses wherein the target velocity is based on a desired velocity and/or the speed of the at least one other vehicle.  (See Fig. 5 ~ process method steps 53 - 57, ¶0017, ¶0026, ¶0029 and ¶0053, Pascheka discloses autonomous control of a vehicle comprising a planned acceleration profile, a speed profile of the other vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Pascheka wherein the target velocity is based on a desired velocity and/or the speed of the at least one other vehicle, as taught by Kleinau, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles waiting at a stop line of a traffic light, and / or where the line of automotive vehicles are travelling through the traffic light intersection, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.
As to Claim 18,
Modified Pascheka substantially discloses the non-transitory storage device of claim 12, wherein the machine-readable instructions that, when executed by one or more processors of a subject vehicle, cause the one or more processors to perform operations, further comprising: 
receive a signal broadcast from the at least one other vehicle and 
wherein the vehicle constraints are determined, at least in part, based on the signal broadcast from the at least one other vehicle.  (See Fig. 3 and ¶0021, Pascheka discloses wherein pursuit of ensuring that all vehicles electronically coupled together (i.e. perhaps vehicles of a vehicle platoon or vehicle convoy), wherein the vehicle constraints received as a broadcasted signal from the at least one other vehicle -- based upon V2V communications -- increases a proportionality of the acceleration of the ego vehicle to a speed difference from the other vehicle (the vehicle traveling in front) in comparison with the normal  acceleration value and/or by increasing a proportionality of the acceleration of the ego vehicle to a deviation of the distance to the other vehicle (the vehicle traveling in front) from a desired distance to the other vehicle (the vehicle traveling in front) in comparison with the normal acceleration value and/or by using an acceleration of a vehicle which is immediately traveling in front).
As to Claim 19,
Modified Pascheka substantially discloses the non-transitory storage device of claim 18, wherein the signal broadcast from the at least one other vehicle complies with, or is compatible with, a vehicle-to-vehicle (V2V) communications protocol.  (See Fig. 1 and ¶0021 -  ¶0022, Pascheka discloses V2V communication, in the form of wireless communication).
As to Claim 20,
Modified Pascheka substantially discloses the non-transitory storage device of claim 12, wherein the machine-readable instructions that, when executed by one or more processors of a subject vehicle, cause the one or more processors to perform operations.
However, Pascheka does not explicitly disclose, further comprising: 
receiving a signal broadcast from the at least one traffic signal and 
wherein the traffic signal constraints are determined, at least in part, based on the signal broadcast from the at least one traffic.
On the other hand, Kleinau discloses receiving a signal broadcast from the at least one traffic signal (see ¶0068 - ¶0069, Kleinau discloses wherein traffic light system 20 traffic transmits light signal phase data to vehicles including a subject vehicle).  Then Kleinau further teaches wherein the traffic signal constraints are determined, at least in part, based on the signal broadcast from the at least one traffic.  (See ¶0068 - ¶0069, Kleinau teaches herein meaning instructing by precept, example, or experience, wherein traffic light system 20 is communicatively coupled via V2X where there is an exchange of acquired sensory data consistent with a congestion of a plurality of vehicles characteristic to a traffic jam).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pascheka wherein the traffic signal constraints are determined, at least in part, based on the signal broadcast from the at least one traffic, as taught by Kleinau, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.
As to Claim 21,
Modified Pascheka substantially discloses the non-transitory storage device of claim 20, wherein the signal broadcast from the at least one traffic signal complies with, or is compatible with, a vehicle-to-infrastructure (V2I) communications protocol.  (See ¶0009 and ¶0021, Pascheka discloses vehicle-to-infrastructure communications protocol, in the form of wireless communication, wherein an ego vehicle passes through a traffic signal (traffic light) receiving wireless transmission of data from the traffic signal corresponding to a duration of the green phase of the traffic signal).
As to Claim 23,
Pascheka discloses a method for controlling a subject vehicle (see Figs. 1 – 3.  In particular, see Fig. 3.

    PNG
    media_image3.png
    728
    261
    media_image3.png
    Greyscale

See ¶0014, and ¶0018 - ¶0019, Pascheka discloses a control method wherein a vehicle controller (electronic control device) of a subject vehicle (ego vehicle) where the vehicle controller (electronic control device) comprises an evaluation unit to determine and subsequently control accelerating the ego vehicle and the vehicles electronically coupled to the ego vehicle so that they start and maintain acceleration from a traffic light line based on the duration of the traffic light status), comprising: 
determining vehicle constraints including predicted values for vehicle speed of at least one other vehicle and predicted values of for vehicle position of the at least one other vehicle relative to the subject vehicle, wherein the vehicle constraints are determined at predetermined time steps (k) over a time horizon (Th) (see Fig. 1, and ¶0018, Pascheka discloses wherein vehicle 22 constrains the speed (acceleration) of vehicles 21 and 20 respectively, and likewise constrains their relative positions to the subject vehicle over a time horizon (time interval for which the vehicle controller circuitry determines acceleration/deceleration values in an acceleration/deceleration profile)); 
determining, within a distance horizon (Dh) from the subject vehicle, traffic signal constraints including a green signal state of at least one traffic signal, a distance to the at least one traffic signal relative to the subject vehicle, and a time remaining in the green signal state of the at least one traffic signal.   (See ¶0010 and ¶0021, discloses a vehicle acceleration at traffic light line start system wherein an electronic virtual towbar (vehicle-to-vehicle coupling) system, calculates (determines) distance of subject vehicle (predefined vehicle) to a traffic signal (traffic light) and further establishes utilizing V2X communication over a distance horizon (range of communication) for example 6m, whether subject vehicle (predefined vehicle) can safely reach and pass the traffic signal (traffic light) before the imminent end of the current green phase). 
However, Pascheka does not explicitly disclose wherein the traffic signal constraints are determined at the predetermined time steps (k) over the time horizon (Th); and 
determining at least one AP for the subject vehicle based on the vehicle constraints, the traffic signal constraints and a minimum safe distance from the at least one other vehicle; 
wherein the at least one AP comprising k number of acceleration values, which when applied to the subject vehicle will cause the subject vehicle to travel at a target velocity that is sufficient to pass through the at least one traffic signal while in the green signal state and while maintaining at least the minimum safe distance to the at least one other vehicle.
On the contrary, Kleinau discloses wherein the traffic signal constraints are determined at the predetermined time steps (k) over the time horizon (Th) (see Fig. 5 ~ process method steps 53 - 57, ¶0026, ¶0029 and ¶0053, Kleinau discloses autonomous control of a vehicle wherein the vehicle starts at a traffic signal light start line according to predetermined time steps (a parameter comprising: an acceleration, a distance to be maintained from the transportation vehicle traveling ahead, displacement-time-points, and/or a trajectory) over remaining distance to traffic signal.  Emphasis added); and determining at least one AP for the subject vehicle based on the vehicle constraints, the traffic signal constraints (see Fig. 5 ~ process method steps 53 - 57, ¶0017, ¶0026, ¶0029 and ¶0053, Kleinau discloses autonomous control of a vehicle comprising a planned acceleration profile, a speed profile, and / or a relative position profile, and a minimum safe distance (distance to be maintained from the transportation vehicle traveling ahead)); and a minimum safe distance from the at least one other vehicle (see Figs. 1, 3 - 4, ¶0038, ¶0041, and ¶0061); wherein the at least one AP comprising k number of acceleration values, which when applied to the subject vehicle at each time step k will cause the subject vehicle to travel at a target velocity that is sufficient (see Figs. 3 - 5, ¶0061, and ¶0064, control device 11 applies an acceleration profile to the subject vehicle (ego vehicle) where the acceleration profile controls the adjustment of an accelerator pedal position (acceleration values), so that an expected trajectory of the transportation vehicle may be determined as displacement-time points, to pass through the stop line during the green phase of the traffic signal).
While Pascheka teaches inter-vehicle distance between the ego vehicle and vehicles electrically coupled to it (see ¶0022 of Pascheka), Kleinau provides more clarification.  Kleinau discloses passing through the at least one traffic signal while in the green signal state and while maintaining at least the minimum safe distance to the at least one other vehicle. (See Figs. 1, 3 - 4, ¶0038, ¶0041, and ¶0060, Kleinau discloses wherein transportation vehicle 10 having automatic control device 11 comprising V2V (car-to-car) and V2I (car-to-infrastructure) communication coordinating vehicle platoons to maintain minimum safe distance while vehicle platoon passes completely through green phase / state of traffic signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pascheka wherein the at least one AP comprising k number of acceleration values, which when applied to the subject vehicle at each time step k will cause the subject vehicle to travel at a target velocity that is sufficient to pass through the at least one traffic signal while in the green signal state while maintaining at least the minimum safe distance to the at least one other vehicle, as taught by Kleinau, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.
As to Claim 28,
Modified Pascheka substantially discloses the method of claim 23, further comprising: 
wherein the vehicle constraints are determined, at least in part, based on the signal broadcast from the at least one other vehicle (See ¶0021, Pascheka discloses wherein pursuit of ensuring that all vehicles electronically coupled together (i.e. perhaps vehicles of a vehicle platoon or vehicle convoy), wherein the vehicle constraints received as a broadcasted signal from the at least one other vehicle -- based upon V2V communications -- increases a proportionality of the acceleration of the ego vehicle to a speed difference from the other vehicle (the vehicle traveling in front) in comparison with the normal  acceleration value and/or by increasing a proportionality of the acceleration of the ego vehicle to a deviation of the distance to the other vehicle (the vehicle traveling in front) from a desired distance to the other vehicle (the vehicle traveling in front) in comparison with the normal acceleration value and/or by using an acceleration of a vehicle which is immediately traveling in front); and 
wherein the signal broadcast from the at least one other vehicle complies with, or is compatible with, a vehicle-to-vehicle (V2V) communications protocol (see Fig. 1 and ¶0021 -  ¶0022, Pascheka discloses V2V communication); and 
wherein the signal broadcast from the at least one traffic signal complies with, or is compatible with, a vehicle-to-infrastructure (V2I) communications protocol.  (See ¶0009 and ¶0021, Pascheka discloses vehicle-to-infrastructure communications protocol , in the form of wireless communication, wherein an ego vehicle passes through a traffic signal (traffic light) receiving wireless transmission of data from the traffic signal corresponding to a duration of the green phase of the traffic signal).
However, Pascheka does not explicitly disclose receiving a signal broadcast from the at least one traffic signal; and 
wherein the traffic signal constraints are determined, at least in part, based on the signal broadcast from the at least one traffic.
On the contrary, Kleinau discloses receiving a signal broadcast from the at least one other vehicle (see ¶0068 - ¶0069, Kleinau discloses wherein traffic light system 20 traffic transmits light signal phase data to vehicles including a subject vehicle); receiving a signal broadcast from the at least one traffic signal (see ¶0068 - ¶0069, Kleinau discloses wherein traffic light system 20 traffic transmits light signal phase data to vehicles including a subject vehicle); and wherein the traffic signal constraints are determined, at least in part, based on the signal broadcast from the at least one traffic.  (See ¶0068 - ¶0069, Kleinau teaches herein meaning instructing by precept, example, or experience, wherein traffic light system 20 is communicatively coupled via V2X where there is an exchange of acquired sensory data consistent with a congestion of a plurality of vehicles characteristic to a traffic jam).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pascheka wherein the traffic signal constraints are determined, at least in part, based on the signal broadcast from the at least one traffic, as taught by Kleinau, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.

Claims  2, 13, and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0229409 A1 to PASCHEKA et al. (herein after "Pascheka") in view of U.S. Patent Application Publication No. US 2018/0319400 A1 to KLEINAU et al. (herein after "Kleinau") as to claims 1 , 12, and 23 respectively above, and further in view of U.S. Patent Application Publication No. US 2021/0009128 A1 to JOKELA et al. (herein after "Jokela").
As to Claim 2,
Modified Pascheka substantially discloses the vehicle controller circuitry of claim 1.
However, Pascheka does not explicitly disclose wherein the AP determination circuitry also to select an AP, from among a plurality of determined APs, that represents a minimum cost; 
wherein the cost is a function of acceleration and velocity of the subject vehicle.
Jokela’s work presents generating and controlling a target operational speed band for a host vehicle travelling along a route, where the target operational speed band is further characterized as speed trajectories respective to time-dependent obstacles that are identified at locations along the host vehicle’s route.
Jokela further discloses wherein from among a plurality of determined APs, that represents a minimum cost; wherein the cost is a function of acceleration and velocity of the subject vehicle.  (See ¶0160 - ¶0161 and ¶0169, Jokela discloses wherein subject vehicle (host vehicle 1) approaches a first traffic control signal (18-1).  Acceleration limits are established for the host vehicle respective to geolocation points between the subject vehicle (the host vehicle 1) and the traffic control signal 18-n.  “The first and second acceleration limits define upper and lower speed trajectories  for the host vehicle 1. The upper and lower speed trajectories 51, 52 define a target operational speed band 53. A cost is applied for any acceleration transitions that violate the first and second acceleration limits (i.e. a cost is applied if the actual acceleration of the host vehicle 1 is outside the range defined by the first and second acceleration limits).”  The control device performs operation of the subject vehicle (the host vehicle 1) to pass the traffic control signal 18-1 using a minimum cost (speed) during a green phase by using a “dynamic programming algorithm” to favour speed trajectories wherein the cost is a function of acceleration and velocity of the subject vehicle. Emphasis added).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Pascheka wherein from among a plurality of determined APs, that represents a minimum cost; wherein the cost is a function of acceleration and velocity of the subject vehicle, as taught by Jokela, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles waiting at a stop line of a traffic light, and / or where the line of automotive vehicles are travelling through the traffic light intersection, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.
As to Claim 13,
Modified Pascheka substantially discloses the non-transitory storage device of claim 12.
However, Pascheka does not explicitly disclose wherein the machine-readable instructions that, when executed by one or more processors of a subject vehicle, cause the one or more processors to perform operations, further comprising: 
select an AP, from among a plurality of determined APs, that represents a minimum cost; 
wherein the cost is a function of acceleration and velocity of the subject vehicle.
Jokela further discloses selecting an AP, from among a plurality of determined APs, that represents a minimum cost; wherein the cost is a function of acceleration and velocity of the subject vehicle.  (See ¶0160 - ¶0161 and ¶0169, Jokela discloses wherein subject vehicle (host vehicle 1) approaches a first traffic control signal (18-1).  Acceleration limits are established for the host vehicle respective to geolocation points between the subject vehicle (the host vehicle 1) and the traffic control signal 18-n.  “The first and second acceleration limits define upper and lower speed trajectories  for the host vehicle 1. The upper and lower speed trajectories 51, 52 define a target operational speed band 53. A cost is applied for any acceleration transitions that violate the first and second acceleration limits (i.e. a cost is applied if the actual acceleration of the host vehicle 1 is outside the range defined by the first and second acceleration limits).”  The control device performs operation of the subject vehicle (the host vehicle 1) to pass the traffic control signal 18-1 using a minimum cost (speed) during a green phase by using a “dynamic programming algorithm” to favour speed trajectories wherein the cost is a function of acceleration and velocity of the subject vehicle. Emphasis added).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Pascheka wherein from among a plurality of determined APs, that represents a minimum cost; wherein the cost is a function of acceleration and velocity of the subject vehicle, as taught by Jokela, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles waiting at a stop line of a traffic light, and / or where the line of automotive vehicles are travelling through the traffic light intersection, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.
As to Claim 24,
Modified Pascheka substantially discloses the method of claim 23.
However, Pascheka does not explicitly disclose further comprising: 
selecting an AP, from among a plurality of determined APs, that represents a minimum cost; wherein the cost is a function of acceleration and velocity of the subject vehicle.
On the contrary, Jokela discloses selecting an AP, from among a plurality of determined APs, that represents a minimum cost; wherein the cost is a function of acceleration and velocity of the subject vehicle.  (See ¶0160 - ¶0161 and ¶0169, Jokela discloses wherein subject vehicle (host vehicle 1) approaches a first traffic control signal (18-1).  Acceleration limits are established for the host vehicle respective to geolocation points between the subject vehicle (the host vehicle 1) and the traffic control signal 18-n.  “The first and second acceleration limits define upper and lower speed trajectories  for the host vehicle 1. The upper and lower speed trajectories 51, 52 define a target operational speed band 53. A cost is applied for any acceleration transitions that violate the first and second acceleration limits (i.e. a cost is applied if the actual acceleration of the host vehicle 1 is outside the range defined by the first and second acceleration limits).”  The control device performs operation of the subject vehicle (the host vehicle 1) to pass the traffic control signal 18-1 using a minimum cost (speed) during a green phase by using a “dynamic programming algorithm” to favour speed trajectories wherein the cost is a function of acceleration and velocity of the subject vehicle. Emphasis added).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pascheka wherein from among a plurality of determined APs, that represents a minimum cost; wherein the cost is a function of acceleration and velocity of the subject vehicle, as taught by Jokela, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles waiting at a stop line of a traffic light, and / or where the line of automotive vehicles are travelling through the traffic light intersection, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.

Claim 3, 14, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0229409 A1 to PASCHEKA et al. (herein after "Pascheka") in view of U.S. Patent Application Publication No. US 2018/0319400 A1 to KLEINAU et al. (herein after "Kleinau"), and further in view of U.S. Patent Application Publication No. US 2021/0009128 A1 to JOKELA et al. (herein after "Jokela") as to claims 2, 13, and 24 respectively above, and further in view of U.S. Patent Application Publication No. US 2022/0009491 A1 to TARUOKA et al.  (herein after "Taruoka").
As to Claim 3,
Modified Pascheka substantially discloses the vehicle controller circuitry of claim 2.
However, Pascheka does not explicitly disclose wherein a weighting factor is applied to acceleration, wherein the weighting factor is a scalar value of between .01 and 50.
Taruoka’s work presents a vehicle control method in wherein vehicle is controlled with respect to a traffic light based intersection, especially with regard to adjusting the velocity of the vehicle to a sized zone of interest respective to the traffic intersection when a current trajectory of the vehicle will cause the vehicle to enter the zone of interest.
Taruoka further discloses wherein a weighting factor is applied to acceleration, wherein the weighting factor is a scalar value of between .01 and 50.  (See ¶0038 - ¶0040, Taruoka's vehicle - to - intersection traffic light correspondence system discloses wherein a weighting factor is applied to acceleration, wherein the weighting factor is a scalar value of between .01 and 50).
Taruoka is analogous art to the claimed invention as it relates to a vehicle motion plan in response to an intersection based traffic light in that it provides performing weighted acceleration profiles in response to the time phase durations of the traffic light.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Pascheka wherein a weighting factor is applied to acceleration, wherein the weighting factor is a scalar value of between .01 and 50, as taught by Taruoka, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.
As to Claim 14,
Modified Pascheka substantially discloses the non-transitory storage device of claim 13.
However, Pascheka does not explicitly disclose wherein a weighting factor is applied to acceleration, wherein the weighting factor is a scalar value of between .01 and 50.
Taruoka, on the other hand, discloses wherein a weighting factor is applied to acceleration, wherein the weighting factor is a scalar value of between .01 and 50.  (See ¶0038 - ¶0040, Taruoka's vehicle - to - intersection traffic light correspondence system discloses wherein a weighting factor is applied to acceleration, wherein the weighting factor is a scalar value of between .01 and 50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Pascheka wherein a weighting factor is applied to acceleration, wherein the weighting factor is a scalar value of between .01 and 50, as taught by Taruoka, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.
As to Claim 25,
Modified Pascheka substantially discloses the method of claim 24.
However, Pascheka does not explicitly disclose further comprising: applying a weighting factor to acceleration, wherein the weighting factor is a scalar value of between .01 and 50.
Taruoka, conversely, discloses wherein a weighting factor is applied to acceleration, wherein the weighting factor is a scalar value of between .01 and 50.  (See ¶0038 - ¶0040, Taruoka's vehicle - to - intersection traffic light correspondence system discloses wherein a weighting factor is applied to acceleration, wherein the weighting factor is a scalar value of between .01 and 50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Pascheka wherein a weighting factor is applied to acceleration, wherein the weighting factor is a scalar value of between .01 and 50, as taught by Taruoka, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.

Claims 5, 16, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0229409 A1 to PASCHEKA et al. (herein after "Pascheka") in view of U.S. Patent Application Publication No. US 2018/0319400 A1 to KLEINAU et al. (herein after "Kleinau") as to claims 1, 12, and 23 respectively above, and further in view of U.S. Patent Application Publication No. US 2022/0009491 A1 to TARUOKA et al.  (herein after "Taruoka").
As to Claim 5,
Modified Pascheka substantially discloses the vehicle controller circuitry of claim 1.
However, Pascheka does not explicitly disclose wherein the traffic signal constraints further include a red signal state of the at least one traffic signal, and 
wherein the AP determination circuitry also to determine a deceleration profile for the subject vehicle based on the red signal state, distance to the at least one traffic signal relative to the subject vehicle and the minimum safe distance to the at least one other vehicle.
On the other hand, Taruoka discloses wherein the traffic signal constraints further include a red signal state of the at least one traffic signal (see ¶0008-¶0009, ¶0051 traffic signal changes to a red state.  Taruoka further discloses wherein red signal state of a traffic signal comprises a time phase duration), and wherein the AP determination circuitry also to determine a deceleration profile for the subject vehicle based on the red signal state (see ¶0008-¶0009, ¶0028-0029, and ¶0051, Taruoka discloses wherein the subject vehicle demonstrates a deceleration profile based upon a red signal state of a traffic signal comprises a time phase duration), distance to the at least one traffic signal relative to the subject vehicle.  (See Figs. 1A, 2,  ¶0009, minimum time remaining  and ¶0030 - ¶0032, minimum time remaining and dilemma zone ~ a region of the road before a traffic signal stop line in which a vehicle can neither travel through the intersection nor stop at the traffic signal stop line before the traffic signal light turns red due to the location of the vehicle respective to the stop line and the current velocity of the vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Pascheka wherein a deceleration profile for the subject vehicle is based upon the red signal state and distance to the at least one traffic signal relative to the subject vehicle, as taught by Taruoka, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles waiting at a stop line of a traffic light, and / or where the line of automotive vehicles are travelling through the traffic light intersection, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.

Kleinau discloses the minimum safe distance to the at least one other vehicle.  (See Figs. 1, 3 - 4, ¶0038, ¶0041, and ¶0060, Kleinau discloses wherein transportation vehicle 10 having automatic control device 11 comprising V2V (car-to-car) and V2I (car-to-infrastructure) communication coordinating vehicle platoons to maintain minimum safe distance while vehicle platoon passes completely through green phase / state of traffic signal thus avoiding running a red signal state of the traffic signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Pascheka wherein the minimum safe distance is controlled and maintained to the at least one other vehicle, as taught by Kleinau, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles waiting at a stop line of a traffic light, and / or where the line of automotive vehicles are travelling through the traffic light intersection, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.
As to Claim 16,
Modified Pascheka substantially discloses the non-transitory storage device of claim 12.
However, Pascheka does not explicitly disclose wherein the traffic signal constraints further include a red signal state of the at least one traffic signal; and 
wherein the machine- readable instructions that, when executed by one or more processors of a subject vehicle, cause the one or more processors to perform operations, further comprising: 
determine a deceleration profile for the subject vehicle based on the red signal state, distance to the at least one traffic signal relative to the subject vehicle and the minimum safe distance to the at least one other vehicle.
Conversely, Taruoka discloses wherein the traffic signal constraints further include a red signal state of the at least one traffic signal (see ¶0008-¶0009, ¶0051 traffic signal changes to a red state.  Taruoka further discloses wherein red signal state of a traffic signal comprises a time phase duration); and wherein the machine- readable instructions that, when executed by one or more processors of a subject vehicle, cause the one or more processors to perform operations, further comprising:  determine a deceleration profile for the subject vehicle based on the red signal state (see  (see ¶0008-¶0009, ¶0028-0029, and ¶0051, Taruoka discloses wherein the subject vehicle demonstrates a deceleration profile based upon a red signal state of a traffic signal comprises a time phase duration)), distance to the at least one traffic signal relative to the subject vehicle.  (See Figs. 1A, 2,  ¶0009, minimum time remaining  and ¶0030 - ¶0032, minimum time remaining and dilemma zone ~ a region of the road before a traffic signal stop line in which a vehicle can neither travel through the intersection nor stop at the traffic signal stop line before the traffic signal light turns red due to the location of the vehicle respective to the stop line and the current velocity of the vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Pascheka wherein a deceleration profile for the subject vehicle is based upon the red signal state and distance to the at least one traffic signal relative to the subject vehicle, as taught by Taruoka, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles waiting at a stop line of a traffic light, and / or where the line of automotive vehicles are travelling through the traffic light intersection, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.

Kleinau discloses the minimum safe distance to the at least one other vehicle.  (See Figs. 1, 3 - 4, ¶0038, ¶0041, and ¶0060, Kleinau discloses wherein transportation vehicle 10 having automatic control device 11 comprising V2V (car-to-car) and V2I (car-to-infrastructure) communication coordinating vehicle platoons to maintain minimum safe distance while vehicle platoon passes completely through green phase / state of traffic signal thus avoiding running a red signal state of the traffic signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further provided Pascheka wherein the minimum safe distance is controlled and maintained to the at least one other vehicle, as taught by Kleinau, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles waiting at a stop line of a traffic light, and / or where the line of automotive vehicles are travelling through the traffic light intersection, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.
As to Claim 26,
Modified Pascheka substantially discloses the method of claim 23.
However, Pascheka does not explicitly disclose wherein the traffic signal constraints further include a red signal state of the at least one traffic signal; and 
wherein the method further comprising: 
determining a deceleration profile for the subject vehicle based on the red signal state, 
distance to the at least one traffic signal relative to the subject vehicle and 
the minimum safe distance to the at least one other vehicle.
Conversely, Taruoka discloses wherein the traffic signal constraints further include a red signal state of the at least one traffic signal (see ¶0008-¶0009, ¶0051 traffic signal changes to a red state.  Taruoka further discloses wherein red signal state of a traffic signal comprises a time phase duration); and wherein the method further comprising: determining a deceleration profile for the subject vehicle based on the red signal state, (see ¶0008-¶0009, ¶0028-0029, and ¶0051, Taruoka discloses wherein the subject vehicle demonstrates a deceleration profile based upon a red signal state of a traffic signal comprises a time phase duration)), and distance to the at least one traffic signal relative to the subject vehicle.  (See Figs. 1A, 2,  ¶0009, minimum time remaining  and ¶0030 - ¶0032, minimum time remaining and dilemma zone ~ a region of the road before a traffic signal stop line in which a vehicle can neither travel through the intersection nor stop at the traffic signal stop line before the traffic signal light turns red due to the location of the vehicle respective to the stop line and the current velocity of the vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pascheka wherein a deceleration profile for the subject vehicle is based upon the red signal state and distance to the at least one traffic signal relative to the subject vehicle, as taught by Taruoka, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles waiting at a stop line of a traffic light, and / or where the line of automotive vehicles are travelling through the traffic light intersection, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.

Kleinau discloses the minimum safe distance to the at least one other vehicle.  (See Figs. 1, 3 - 4, ¶0038, ¶0041, and ¶0060, Kleinau discloses wherein transportation vehicle 10 having automatic control device 11 comprising V2V (car-to-car) and V2I (car-to-infrastructure) communication coordinating vehicle platoons to maintain minimum safe distance while vehicle platoon passes completely through green phase / state of traffic signal thus avoiding running a red signal state of the traffic signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pascheka wherein the minimum safe distance is controlled and maintained to the at least one other vehicle, as taught by Kleinau, to prevent an accordion effect when starting the transportation vehicle in a line of automotive vehicles waiting at a stop line of a traffic light, and / or where the line of automotive vehicles are travelling through the traffic light intersection, thereby enabling benefits, including but not limited to:  reducing the reaction times of driver assistance systems; and control of automotive vehicles when starting to move, may increase automotive vehicle volume through a junction, intersection, or traffic light, thus reducing fuel consumption and pollutant emissions.

Claims 6, 17, and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0229409 A1 to PASCHEKA et al. (herein after "Pascheka") in view of U.S. Patent Application Publication No. US 2018/0319400 A1 to KLEINAU et al. (herein after "Kleinau") as to claims 1, 12, and 23 respectively above, and further in view of U.S. Patent Application Publication No. US 2022/0024461 A1 to TAKEI et al. (herein after "Takei").
As to Claim 6,
Modified Pascheka substantially discloses the vehicle controller circuitry of claim 1.
However, Pascheka does not explicitly disclose wherein the AP determination circuitry also to receive sensor control signals including an override signal indicative of a sudden presence of an object, vehicle or person in front of the subject vehicle, and 
wherein the AP determination circuitry also to cause the subject vehicle to decelerate in response to the override signal.
Takei’s work presents an other-vehicle action prediction method wherein another vehicle traveling in an adjacent lane adjacent to an own lane in which a host vehicle is traveling makes a lane change from the adjacent lane to the own lane in front of the host vehicle in accordance with the behavior of the other vehicle. 
Takei further discloses wherein the AP determination circuitry also to receive sensor control signals including an override signal indicative of a sudden presence of an object, vehicle or person in front of the subject vehicle (see Figs. 1 - 3, and ¶0122 - ¶0123.  In particular, see Fig. 1 ~ object detection unit 102 and probability-of-action generation unit 103, recognition possibility calculation unit 106. 

    PNG
    media_image4.png
    549
    765
    media_image4.png
    Greyscale

Takei's other-vehicle action prediction system discloses the sudden presence and / or cut-in of a vehicle (the other vehicle 12) in front of the subject vehicle (the host vehicle 11)), and wherein the AP determination circuitry also to cause the subject vehicle to decelerate in response to the override signal.  (See ¶0090, Takei's other-vehicle action prediction system discloses comprises a host-vehicle route generation unit 109 wherein the subject vehicle (the host vehicle 11) decelerates in response to the signal of the vehicle (the action (cut-in) of the other vehicle 12)).
Takei is analogous art to the claimed invention as it relates to a vehicle motion plan in response to an intersection based traffic light in that it provides collision avoidance motion control instructions to a subject vehicle when there is the sudden presence of an object that appears in the traveling lane of the subject vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pascheka  wherein the acceleration profile of the subject vehicle is accordingly adjusted to cause a deceleration of the subject vehicle due to the sudden cut-in of a vehicle (the other vehicle 12, see ¶0090 and ¶0122 - ¶0123 of Takei), as taught by Takei, to prevent and / or mitigate vehicle collision , thereby enabling benefits, including but not limited to:  ensuring higher vehicle and passenger safety and comfort; and  providing routing where the subject vehicle smoothly traverses while keeping a sufficient distance from the other vehicle and avoiding sudden deceleration or quick steering of the subject vehicle in response to the action of the other vehicle.  (See ¶0090 of Takei).
As to Claim 17,
Modified Pascheka substantially discloses the non-transitory storage device of claim 12.
However, Pascheka does not explicitly disclose wherein the machine-readable instructions that, when executed by one or more processors of a subject vehicle, cause the one or more processors to perform operations, further comprising: 
receiving sensor control signals including an override signal indicative of a sudden presence of an object, vehicle or person in front of the subject vehicle, and to 
determining a deceleration profile that, when applied to the subject vehicle will cause the subject vehicle to decelerate in response to the override signal to avoid collision with the object, vehicle or person.
Takei further discloses receiving sensor control signals including an override signal indicative of a sudden presence of an object, vehicle or person in front of the subject vehicle (see Figs. 1 - 3, and ¶0122 - ¶0123.  In particular, see Fig. 1 ~ object detection unit 102 and probability-of-action generation unit 103, recognition possibility calculation unit 106.  Takei's other-vehicle action prediction system discloses the sudden presence and / or cut-in of a vehicle (the other vehicle 12) in front of the subject vehicle (the host vehicle 11)), and determining a deceleration profile that, when applied to the subject vehicle will cause the subject vehicle to decelerate in response to the override signal to avoid collision with the object, vehicle or person.  (See ¶0090, Takei's other-vehicle action prediction system discloses comprises a host-vehicle route generation unit 109 wherein the subject vehicle (the host vehicle 11) decelerates in response to the signal of the vehicle (the action (cut-in) of the other vehicle 12)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pascheka  wherein the acceleration profile of the subject vehicle is accordingly adjusted to cause a deceleration of the subject vehicle due to the sudden cut-in of a vehicle (the other vehicle 12, see ¶0090 and ¶0122 - ¶0123 of Takei), as taught by Takei, to prevent and / or mitigate vehicle collision , thereby enabling benefits, including but not limited to:  ensuring higher vehicle and passenger safety and comfort; and  providing routing where the subject vehicle smoothly traverses while keeping a sufficient distance from the other vehicle and avoiding sudden deceleration or quick steering of the subject vehicle in response to the action of the other vehicle.  (See ¶0090 of Takei).
As to Claim 27,
Modified Pascheka substantially discloses the method of claim 23.
However, Pascheka does not explicitly disclose further comprising: 
receiving sensor control signals including an override signal indicative of a sudden presence of an object, vehicle or person in front of the subject vehicle; and 
determining a deceleration profile that, when applied to the subject vehicle will cause the subject vehicle to decelerate in response to the override signal to avoid collision with the object, vehicle or person.
On the other hand, Takei discloses receiving sensor control signals including an override signal indicative of a sudden presence of an object, vehicle or person in front of the subject vehicle (see Figs. 1 - 3, and ¶0122 - ¶0123.  In particular, see Fig. 1 ~ object detection unit 102 and probability-of-action generation unit 103, recognition possibility calculation unit 106.  Takei's other-vehicle action prediction system discloses the sudden presence and / or cut-in of a vehicle (the other vehicle 12) in front of the subject vehicle (the host vehicle 11)), and determining a deceleration profile that, when applied to the subject vehicle will cause the subject vehicle to decelerate in response to the override signal to avoid collision with the object, vehicle or person.  (See ¶0090, Takei's other-vehicle action prediction system discloses comprises a host-vehicle route generation unit 109 wherein the subject vehicle (the host vehicle 11) decelerates in response to the signal of the vehicle (the action (cut-in) of the other vehicle 12)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Pascheka wherein the acceleration profile of the subject vehicle is accordingly adjusted to cause a deceleration of the subject vehicle due to the sudden cut-in of a vehicle (the other vehicle 12, see ¶0090 and ¶0122 - ¶0123 of Takei), as taught by Takei to prevent and / or mitigate vehicle collision, thereby enabling benefits, including but not limited to:  ensuring higher vehicle and passenger safety and comfort; and  providing routing where the subject vehicle smoothly traverses while keeping a sufficient distance from the other vehicle and avoiding sudden deceleration or quick steering of the subject vehicle in response to the action of the other vehicle.  (See ¶0090 of Takei).

Allowable Subject Matter
Claims 11, 22, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the available prior art appears to be silent in disclosing the method further comprising: 
wherein the vehicle constraints determination circuitry also to determines the vehicle constraints for a first lane of traffic and the vehicle constraints for a second lane of traffic; and 
determines at least one lane change for the subject vehicle, which when applied to the subject vehicle will cause the subject vehicle to travel in one of the first or second lanes of traffic at the target velocity that is sufficient to pass through the at least one traffic signal while in the green signal state.  Emphasis added.

Conclusion                                                                                                      
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure, and are listed below as follows:     
US 2018/0057004 A1, Muldoon et al. is analogous art to the claimed invention as it relates to a vehicle motion plan respective to traffic signal constraints (parameters) in that it provides determination of time horizons of trajectories of a plurality of vehicles relative to upcoming traffic signals.  (See ¶0035 - ¶0040 of Muldoon).
US 2016/0231746 A1, HAZELTON et al. is analogous art to the claimed invention as it relates to a vehicle motion plan respective to traffic signal constraints (parameters) in that it provides lane-selection strategies in combination with lane change maneuvers into safe paths or routes.  (See ¶0210 and ¶0282 of Hazelton).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661